October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     BENNETT BRYANT, AKA BENNETT BERNARD BRYANT, ET AL,
                          Appellants

NO. 14-15-01085-CV                          V.

                     HARRIS COUNTY, ET AL, Appellees
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 19, 2015 . Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Bennett Bryant, AKA Bennett Bernard Bryant, Et Al.

      We further order this decision certified below for observance.